DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/19/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly discovered prior art, Pirkle US 20150107361, will be used in combination with previously cited prior art Dugger US 20130080081.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 2, 3, 4, 6, 8, 10, 11, 12, 13, 15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dugger US 20130080081 in view of Pirkle US 20150107361.
As to claim 1, Dugger teaches “A fluid flow meter (Abstract) comprising: an ultrasonic sensor capable of transmitting a transmit signal to propagate, at least partially, through a fluid in a pipe and receiving a respective receive signal (Figure 1C; [0039] and [0040]); a memory storing computer code instructions and a plurality of pipe type signatures associated with a plurality of pipe types, each pipe type signature of a respective pipe type of the plurality of pipe types, including one or more characteristics of receive signals associated with that pipe type (Figure 2, #220; [0051]); and a processor (Figure 2, #202; [0049]), communicatively coupled to the sensor and to the memory, the processor configured to, when executing the computer code instructions: determine one or more signal features of the receive signal (Figure 4); and identify a pipe type of the pipe based on the characteristic of the pipe and the plurality of pipe type signatures ([0069]).” Dugger does not explicitly teach determining a material of the pipe using signal features.
Pirkle teaches “determining a characteristic of the pipe based on the one or more signal features, the characteristic including a material of the pipe ([0061] to [0063]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Pirkle with that of Dugger. Using ultrasound waves to determine materials is well known in the art. The signal reflection and signal characteristics are specific to materials since signals waves propagate differently in different materials. The material could be determined using only the teachings of Dugger since the acquired data can be 

As to claim 2, Dugger teaches “wherein determining one or more signal features of the receive signal includes: identifying a first signal portion of the receive signal associated with a respective first portion of the transmit signal propagating substantially on, or within, a wall of the pipe (Figure 4A; [0040]); or identifying a second signal portion of the receive signal associated with a respective second portion of the transmit signal propagating substantially through the fluid in the pipe ([0040]).”

As to claim 3, Dugger teaches “wherein determining one or more signal features of the receive signal includes computing an energy value or a relative energy value of a first signal portion of the receive signal, the first signal portion associated with a respective first portion of the transmit signal propagating substantially on, or within, a wall of the pipe (Figure 4A shows the amplitude of the signal which is the energy value; [0040]).”

As to claim 4, Dugger teaches “wherein determining one or more signal features of the receive signal includes determining at least one of: a first time instance associated with a first predefined fraction of energy of a first signal portion of the receive signal, the first signal portion (Figures 4A and 4B indicate time verses the energy of the signal).”

As to claim 6, Dugger teaches “wherein determining one or more signal features of the receive signal includes selecting one or more samples of the receive signal ([0060]).”

As to claim 8, Dugger teaches “wherein identifying a pipe type includes using a classifier ([0069]).”

As to claim 10, Dugger teaches “A method of identifying a pipe type of a pipe associated with a fluid flow meter (Abstract; [0069]) comprising: transmitting, by a sensor of the fluid flow meter, a transmit signal to propagate, at least partially, through a fluid in the pipe (Figure 1C; [0040]) receiving, by the sensor, a receive signal responsive to transmitting the transmit signal (Figure 1C; [0040]); determining, by a processor (Figure 2, #202; [0049]), one or more signal features of the receive signal; and identifying, by the processor, a pipe type of the pipe based on the characteristic of the pipe and a plurality of pipe type signatures (Figure 4) associated with a plurality of pipe types, each pipe type signature of a respective pipe type of the plurality of pipe types including one or more characteristics of receive signals associated with that pipe type (Figure 2, #202; [0049]; [0069]).” Dugger does not explicitly teach determining a material of the pipe using signal features.
Pirkle teaches “determining, by the processor, a characteristic of the pipe based on the one or more signal features, the characteristic including a material of the pipe ([0061] to [0063]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Pirkle with that of Dugger. Using ultrasound waves to determine materials is well known in the art. The signal reflection and signal characteristics are specific to materials since signals waves propagate differently in different materials. The material could be determined using only the teachings of Dugger since the acquired data can be used to determine material. The reflected signal contains characteristics indicative of the material it passed through. Its amplitude, frequency and time of flight component can be compared to spectrums of signals in different materials and from this comparison a matching material can be identified. Pirkle explicitly teaches this. As for the material in a pipe, it would be obvious to one of ordinary skill in the art try a known method on a different structure, since it would yield predictable results. 


As to claim 11, Dugger teaches “wherein determining one or more signal features of the receive signal includes: identifying a first signal portion of the receive signal associated with a respective first portion of the transmit signal propagating substantially on, or within, a wall of the pipe (Figure 4A; [0040]); or identifying a second signal portion of the receive signal associated with a respective second portion of the transmit signal propagating substantially through the fluid in the pipe ([0040]).”

As to claim 12, Dugger teaches “wherein determining one or more signal features of the receive signal includes computing an energy value or a relative energy value of a first signal portion of the receive signal, the first signal portion associated with a respective first portion of the transmit signal propagating substantially on, or within, a wall of the pipe (Figure 4A shows the amplitude of the signal which is the energy value; [0040]).”

As to claim 13, Dugger teaches “wherein determining one or more signal features of the receive signal includes determining at least one of: a first time instance associated with a first predefined fraction of energy of a first signal portion of the receive signal, the first signal portion of the receive signal associated with a respective first portion of the transmit signal propagating substantially on, or within, a wall of the pipe; or a second time instance associated with a second predefined fraction of energy of a second signal portion of the receive signal, the second signal portion of the receive signal associated with a respective second portion of the transmit signal propagating substantially through the fluid in the pipe (Figures 4A and 4B indicate time verses the energy of the signal).”

As to claim 15, Dugger teaches “wherein determining one or more signal features of the receive signal includes selecting one or more samples of the receive signal ([0060]).”

As to claim 17, Dugger teaches “wherein identifying a pipe type includes using a classifier ([0069]).”

(Figure 2).”

As to claim 20, Dugger teaches “A non-transitory computer-readable medium with computer code instructions stored thereon (Figure 2, #202; [0097]), the computer code instructions, when executed by a processor, perform the following: cause a sensor of a fluid flow meter to transmit a transmit signal for propagating, at least partially, through a fluid in a pipe; receiving, by the sensor, a receive signal responsive to transmitting the transmit signal (Figure 2); determining, by the processor, one or more signal features of the receive signal; and identifying, by the processor, a pipe type of the pipe based on the characteristics of the pipe and a plurality of pipe type signatures (Figure 4) associated with a plurality of pipe types, each pipe type signature of a respective pipe type of the plurality of pipe types including one or more characteristics of receive signals associated with that pipe type (Figure 2, #202; [0049]; [0069]).” Dugger does not explicitly teach determining a material of the pipe using signal features.
Pirkle teaches “determining, by the processor, a characteristic of the pipe based on the one or more signal features, the characteristic including a material of the pipe ([0061] to [0063]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Pirkle with that of Dugger. Using ultrasound waves to determine materials is well known in the art. The signal reflection and signal characteristics are specific to materials since signals waves propagate differently in different materials. The material could be determined using only the teachings of Dugger since the acquired data can be used to determine material. The reflected signal contains characteristics indicative of the material it passed through. Its amplitude, frequency and time of flight component can be compared to spectrums of signals in different materials and from this comparison a matching material can be identified. Pirkle explicitly teaches this. As for the material in a pipe, it would be obvious to one of ordinary skill in the art try a known method on a different structure, since it would yield predictable results. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dugger US 20130080081 in view of Pirkle US 20150107361.
As to claims 7 and 16, Dugger teaches “wherein determining one or more signal features of the receive signal includes computing an envelope function of the receive signal or a portion of the receive signal ([0056] to [0058] teach signal processing steps).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize an envelope function. The prior arts teach one of many signal processing techniques that the processor is capable of performing. One of ordinary skill in the art would have the knowledge and structural elements to utilize an envelope function. 

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dugger US 20130080081 in view of Pirkle US 20150107361 and in further view of Eryurek US 6654697
As to claims 5 and 14, Dugger is silent regarding wavelet coefficients.
Eryurek teaches “wherein determining one or more signal features of the receive signal includes computing wavelet coefficients of the receive signal or a signal portion of the receive signal (Column 9, lines 46-65).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the wavelet teaching of Eryurek with the flowmeter taught by Dugger. Dugger teaches the concept of utilizing signal processing techniques to analyze the measured .

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dugger US 20130080081 in view of Pirkle US 20150107361 and in further view of Le Floch US 20150160059.
As to claims 9 and 18, Dugger teaches a classifier but is silent regarding a GMM classifier.
Le FLoch teaches “wherein the classifier includes a Gaussian mixture model (GMM) classifier ([0091]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the GMM of Le FLoch with the flowmeter taught by Dugger. Using a specific classifier is well known in the art since this allows the user to easily identify the pipes based on the received signals. Using one type of classifier over another only involves routine skill in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/            Primary Examiner, Art Unit 2863